Citation Nr: 1233225	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  06-08 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for arthritis of the left knee, to include as secondary to the service-connected gout disability and the service-connected right knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel





INTRODUCTION

The Veteran had active service from March 1985 to April 2005.

This matter comes to the Board of Veterans' Affairs (Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In September 2005, the Veteran's case was transferred to the VA RO in Montgomery, Alabama, that currently has jurisdiction of his appeal.

In May 2010 and September 2011, the Board remanded the issue for further development.  However, as there has not been substantial compliance with the remand directives, the appeal must be remanded again.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board previously remanded the case to obtain a medical opinion as to whether the currently diagnosed left knee disability was related to service, and if not, whether it was caused or aggravated by the service-connected gout disability.  

In August 2011, the Veteran underwent a VA joints examination during which he reported that his knee disorder began in 1998, during service, shortly after he was diagnosed with gout.  Upon examination, the examiner diagnosed arthrosis of the left knee.  The examiner, however, did not provide an opinion, as the claims file was not available for review.  



The June 2012 supplemental statement of the case (SSOC) notes that the Veteran underwent a second VA examination at the VA Medical Center (VAMC) in Birmingham in October 2011, which resulted in a diagnosis of mild degenerative changes of the left knee.  A copy of this examination report has not been associated with the record and is not available for review.  As VA is held to be in constructive possession of such examination report, the examination report must be obtained and associated with the record.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

However, an October 2011 addendum to the October 2011 VA examination report is of record.  The examiner reviewed the claims file and opined that the Veteran's left knee disability was less likely than not incurred in or related to service.  In providing the opinion, the examiner noted that the findings on examination were very mild and symmetric in both knees, which pointed away from any traumatic cause for a knee disorder and was more consistent with age-related degenerative changes.  The examiner further noted an August 2003 service treatment record which demonstrates full range of motion of the left knee.  

The Board finds that the October 2011 opinion is inadequate for deciding the claim.  Although the VA examiner stated in his report that he had reviewed the claims file, he did not make any reference to the January 2004 service treatment record, as per the remand directive, in which the Veteran reported bilateral knee swelling, and a history of arthritis of both knees was noted.  The examiner also did not address the June 2006 private treatment record which demonstrates a diagnosis of a left knee meniscal tear, which was within one year of discharge from service.  Further, the examiner did not address the Veteran's contentions, noted several times within the claims file, that he experienced left knee swelling since service.  Finally, the examiner failed to provide an opinion addressing whether the left knee disability was caused or aggravated by the service-connected gout disability.  Accordingly, a new medical examination is necessary to make a determination in this case.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Board notes that the Veteran's representative has argued that the Veteran's left knee disability is caused or aggravated by his service-connected right knee disability.  See August 2012 written brief presentation from the Veteran's representative.  Accordingly, on remand, the examiner must provide an opinion as to whether the left knee is caused or aggravated by the service-connected right knee.  

The Veteran should also be provided appropriate notice regarding his claim of secondary service connection. 

As there has not been substantial compliance with the remand directives, the appeal must be remanded again.  Stegall, 11 Vet. App. at 268.  

Accordingly, the case is REMANDED for the following actions:

1.  Review the claims file and ensure that all notice obligations have been satisfied in accordance with the recent court decisions, 38 U.S.C.A. §§ 5102, 5103, and 5103A, and any other applicable legal precedent.  Specifically, issue appropriate notice on the Veteran's claim of entitlement to service connection for a left knee disability, as secondary to the service-connected gout disability and service-connected right knee disability.  Additionally, the notice should explain how disability ratings and effective dates are determined.  A copy of the notice letter must be included in the claims file.

2.  Obtain for the record a copy of the October 2011 compensation and pension examination report from the Birmingham VAMC.

3.  Upon completion of the foregoing, schedule the Veteran for an appropriate VA examination in order to determine the current nature and likely etiology of any left knee disability.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  The entire claims file (i.e. the paper claims file and any pertinent medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.

All tests deemed necessary must be performed.

Based on the examination and review of the record, the examiner should answer the following questions: 

(1)  Does the evidence of record show that the Veteran currently has a left knee disorder?  

(a) If the answer is yes, is it at least as likely as not that the current disorder had its onset in service, or is otherwise related to service? 

The examiner must consider the January 2004 service treatment record which shows the Veteran complained of bilateral knee swelling, and a history of arthritis of both knees was noted; examination revealed slight effusion and diffuse tenderness, bilaterally, and the assessment was lower leg joint pain and effusion.  

The examiner must consider the March 2004 service treatment record which notes chondromalacia (of an unspecified knee).    

The examiner must consider the June 2006 private treatment record which demonstrates a diagnosis of a left knee meniscal tear.

(b)  If the condition did not have its onset in service, it is at least as likely as not that any currently demonstrated left knee disorder is caused or aggravated by the service-connected gout disability or the service-connected right knee disability? 

The examiner must consider the Veteran's credible history of continuous left knee symptomatology since 1998 during service, subsequent to his diagnosis of gout.  

The examiner is advised that "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  

The VA examination report must include a complete rationale for all of the opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the particular examiner does not have the needed knowledge or training).  

4.  Thereafter, readjudicate the Veteran's claim, with application of all appropriate laws and regulations, including consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative must be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


